 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDWestern Electric,Inc. and International Brotherhoodof Electrical Workers,Local UnionNo. 1974, AFL-CIO. Case 17-CA-4233September 28, 1972DECISION AND ORDERBY MEMBERS FANNING, KENNEDY, AND PENELLOOn January 14, 1972, Administrative LawJudge I A. Norman Somers issued the attached Deci-sion in this proceeding. Thereafter, General Counseland Charging Party filed exceptions and supportingbriefs, and Respondent filed a brief and an answeringbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt his rec-ommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Trial Examiner and hereby orders thatthe complaint herein be, and it hereby is, dismissed;provided, however, that:Jurisdiction of this proceeding is hereby retainedfor the limited purposes stated in the Remedy sectionof the attached Decision.MEMBER FANNING,dissenting:For the reasons set forth in my dissentinCollyerInsulatedWire,A Gulf andWestern SystemsCo.,192NLRB No.150, I think the Board should not delegateits authorityto the arbitrator.Therefore,Iwould pro-ceed to the merits of the case.'The titleof "Trial Examiner"was changed to "Administrative LawJudge"effective August 19, 1972.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEthat of Section 8(a)(5) and (1) of the Act. The GeneralCounsel asserts that the Company at its Omaha Works had,without prior notice to the Union, split up a productiondivision termed the "400 manager's organization" into twosmaller ones,termed the"400" and the "100" organizations,and that this altered the collective-bargaining agreementand changed established working conditions of the employ-ees. The Company's defense,in essence,is that its actionswere economically motivated and in conformity with thecontract, so that the case at most presents a contract disputefor referral to the contract's grievance-arbitration proce-dures.The parties at various stages of the hearing presentedoral argument on the issues and have also filed briefs, all ofwhich have been duly considered. On the entire record andmy observation of the witnesses, I hereby make the follow-ing:FINDINGS OF FACTIJURISDICTIONAL FACTSRespondent, a New York corporation, makes communi-cations equipment, such as bacle and telephone apparatus. Ithas numerous plants or facilities throughout the country, in-cluding one in Omaha, known as the Omaha Works,where it receives materials and ships products across statelines in amounts exceeding $50,000 a year in each category.As is not disputed, Respondent is engaged in commercewithin the meaning of the Act.The Union is a labor organization within the meaningof the Act.IITHE ALLEGED UNFAIR LABOR PRACTICESA. IssueThe alleged violation of Section 8(a)(5) and (1) of theAct stems from the Company's action, unilaterally taken asclaimed, in splitting off from a production division, or"Manager's organization," termed the "400," certain opera-tions,which it established as another manager's organiza-tion,termed the "100," thereby making two suchorganizations, each smaller than the 400 as it was before.Under article 27 of the collective-bargaining contract, titled"Movement of Personnel" (here reproduced in pertinentpart and attached as Appendix A), the outermostrange ofjobs (or "comdor of movement") available to an employeefor upgrading (i.e., promotion to a higher grade), lateraltransfer (at the same grade to another kind of work), ordemotion (for bumping if "surplused" on his own job), arejobs that are within the employee's manager's organization.'The General Counselclaims thatthe Company by itsunilateral action in thus splitting up the 400 and narrowingthe scope of their job mobility altered provisions of theA. NORMAN SOMERS, Trial Examiner: This case, with allparties represented, was tried before me on April 8, 9, and22, 1971, in Omaha, Nebraska, on the complaint issued bythe General Counsel on February 1, 1971, on a charge filedby the Union on March 12, 1970. The violationalleged is'For promotionand transfer at grades 35 and higher,the job must be inthe employee'smanager's organization, and at grades 34 or lower,itmust bein the employee'sassistant manager's organizationArt. 27, par 2.1(c).Dis-placement, or "bumping"rights, ofan employeewho is surplused on his ownjob arelimited,whateverthe grade, to jobs inthe surplused employee's ownmanager's organization.Id,par. 3.11(b).199 NLRB No. 45 WESTERN ELECTRIC, INC.contract and changed established working conditions. TheUnion claims this action "diluted" or "diminished" the em-ployees' preexisting seniority rights. It claims that whetheror not the Company has the right by such a split to restruc-ture its supervisory setup, it does not thereby have the rightduring the life of the contract unilaterally to reduce theemployees' job mobility to the shrunken dimensions of thetwo manager's organizations created by the split.The Company, to the contrary, claims that it could do justthat under article 27, the Movement of Personnel clause,taken in connection with article 2, the management rightsclause .2 It claims,however, that the breadth of these man-agement rights, in all theirstarkness,are not reached herebecause of its own self-restraint in their exercise. The Com-pany asserts it did give the Union advance notice of the split(though it had no obligation to do so), and even if it failedto do so, no harm was done, since before any employeesustained any detriment by the limitations of job movementcreated by the split, it bargained in good faith with theUnion concerning its effects under article 27. It claims itreaches the ultimate in the "management rights" it thuspossessesunder the contract only if it were to be found thatitdid not thus restrainitself.That is, even if it did not giveprior notice,as it claimsit did, and even if its negotiationsconcerning the effects of the split on the employees fallshort of meeting good-faith requirements,it is still immuneunder the Act as long as the actual effects of the limits thusplaced on the employees under article 27 are "minimal,"which it claims they were here, whatever their potentialeffects(which it in any eventclaims werelikewise "mini-mal"). Respondent accordingly claims that the case at mostinvolves a dispute over the interpretation of the contract,which calls for relegating the parties to the grievance-arbi-tration clauses of the contract.B. Background: The Practice Precedingthe Split of the 400The Company opened its Omaha Works in April1956.3 The Union was certified in March 1957 (for a bargain-ing unit of all production and maintenance employees at thatOmaha facility). The parties have had continuous contrac-tual relationssinceMay 1957, all contracts having had theireffective starting dates in May of 1957, 1960, 1963, 1966,and 1969 (this last being the one during which the split ofthe 400 was made and which was current at the time of thehearing).Some divisions,or manager'sorganizations, areengaged inother than unit work, but the supervisory struc-ture, or "chain of command,"in all manager'sorganiza-tions,consists,in descending line of authority, of (a)assistantmanagers,who head up the "subbranches," or"AssistantManager'sorganizations,"(supra,fn. 1) withinthemanager's organization;(b) the heads of the depart-ments withinthe assistant manager's organizations;and (c)the section chiefs under the department heads.2 It reads as follows.ARTICLE 2-MANAGEMENT OF THE BUSINESS: The right tomanage the Plant and to direct thework forcesand operations of thePlant, subject to the limitation of this Agreement is exclusively vestedin, and retained,by the Company.3All referencesto the Companyor Respondent are tothe Omaha Worksplantor facility,unless otherwise indicated345InMay 1957, the only manager's organization com-prised of employees doing unit work was the 200. The entireworking force of the Omaha facility, then located at theCompany's "pilot plant," consisted of a few hundred em-ployees, performing simple operations at the lowest grades(supra,fn. 1) of 32, 33, 34 (as distinguished from the addi-tional higher grades, from 35 and above,ibid.,which camein the wake of later expansion of the Company's opera-tions).The unit work at this stage consisted of crossbarwork, which, stated most generally, is work done on cablesand wires that have already been made.Article 27 of the contract has existed in substantially itspresent form from the time of this first contract in 1957.That clause, as stated(supra,fn. 1), limits the "Movementof Personnel" to jobs within the manager's organization forgrades 35 and higher and withinan assistant manager'sorganization for grades 34 and lower.(Id.,par. 2.1(c).) Thatis to say, although under paragraph 1.2, seniority is given"most weight" when two or more employees "under consid-eration" are equally qualified (under par. 1.3) for the post,nevertheless the post must be in the manager's organization(at grades 35 and higher) or assistantmanager's organiza-tion (at grades 34 or lower) if the employee is to be "underconsideration" at all for it.Idat par. 2.1(c). And in theevent of a force reduction, the surplused employee's bump-ing rights are limited to such jobs within the manager'sorganization (whatever the grade, equal to or lower than his)for which he is deemed qualified by previous experience.Id.at par. 3.11(b).The Movement of Personnel clause, as it has existed fromthe outset, was included in this first contract of 1957 over theUnion's objection, in which it had urged, unsuccessfully, formovement of personnel based on seniority (and other requi-site qualifications) on a plantwide basis across organizationallines.The Umon thus realized that the Company intended tocreate more than the onemanager'sorganization then -ex-isting.aBy January 1, 1959, with the expansion of operations, theCompany moved from the "pilot plant" to the "permanentplant"(supra,fn. 4). The 200 was by thenengaged also inactuallymaking wires and cables. This is a more highlyskilled operation than crossbar work, which, as stated, iswork done on the wires and cables after they are made. TheCompany then removed the crossbar work from the 200 andestablished it as a new manager's organization,the 400.Apparently, this split was not preceded by prior notice tothe Union. And after the split was made, the Union, al-though it has the right, under paragraph 1.4 of article 27, to° Confirming this weretwo witnesseswho had participatedin the 1957negotiationson behalf of the Union. Howard Iske, who isnow part ofmanagement as a sectionchief, had in 1957 been the Union's president. Hetestified"bothsides knew that when the permanent plant was occupied, thatthere wouldbe more Managers,or at least assistant managers."Frank R.Vondra, whoisnow an IBEW International representative,had, while anemployeein the Omaha Works, participatedon behalfof the Union in allthe contractnegotiationsfrom 1957 on,including the one in 1969, when hewas then the president.He was its president also inNovember1969, whenthe Company split the 400. In describingthe meetingsbetween Union andCompany about that split afteritwas made(infra,In 10), Vondraadmittedthat the Union hadknown fromthe beginningwhat art. 27 meant Vondraalso admitted that in 1960, 1963, and 1966, the Unionagain asked forplantwidejob mobilityand was again unsuccessful. 346-DECISIONSOF NATIONALLABOR RELATIONS BOARDobject to any move made by the Company under article 27,raised no such objection in this instancesFrom then on until November 15, 1969, these were theonly two manager's organizations,each in their own sep-arate buildings, the "Cable" and the "Crossbar." Such splitsas the Company made thereafter were of assistantmanager's organizationswithin these two manager's organi-zations.The Union'switnessestestified that in each in-stance theCompany gave it "prior" notice of these splits.6The Union filed no prior objections to these splits beforetheir effective dates. After these splits, those in which theUnion raised objections under article27 (supra,fn. 5) andwhich involved extendednegotiations,were two of the foursplitsmade in subbranches-or assistantmanager'sorgani-zations,within the 400-namely, one made on December 1,1960, and the other on March 1, 1966 7 While these griev-ances based on the effects of the splits were pending, theCompany, by arrangement with the Union, maintained asingle corridor of movement for the employees (at grades32, 33, and34, supra,fn. 1) in the two subbranches (the 420and the 450), who had had similar work experience. Thesingle corridor of movement was applied for the two sub-branches in combination as if there had been no split, eventhough, for the Company's supervisory purposes, each sub-branch was headed by a separateassistantmanager. Whenthe 420-450 grievances were settled, the Company, by ar-rangement with the Union on November 11, 1966, contin-ued the single corridor for these employees that had beenhired before November 11, 1966, for still 3 more years untilNovember 11, 1969. The arrangement is embodied in whatis termedthe "Interpretive Contract Guide. "8 The guidestates that after that cutoff date of November 11, 1969, theemployees involved in the 420-450 dispute "shall no longerbe consideredfor singlecorridor treatment" and "[h]ence-forth all movement of personnel will be in accordance withthe contract."C. The 400-100 Split and the EnsuingMeetings Concerning It1.Absence of prior notificationThe split on November 15, 1969, of an entire manager's5Under par. 1.4 objections to a move under art. 27 (if filed within 10 days)may be processed under the grievance and arbitration procedures of, re-spectively, art 5, 9 and 10 of the contract. The pertinent portion of art. 10,the arbitration clause appearsinfra,fn. 186 J.O. Bosworth,manager of the labor relations division,and theCompany's designated"Bargaining Agent for the Omaha Works," testifieditwas but a"courtesy"extended to the Union about the same time that theCompany announced the splits to the supervisors of the assistant manager'sorganizationsthere involved.The four splits of assistant manager's organizations in the 400 occurredon April 15, 1959, December 1, 1960, March 1, 1966, and September 1, 1969After these splits, no objections were made under art. 27 in respect to theearliestone of April 15, 1959 The fourthone, occurring September1, 1969,was followed by an objection involving one or two employees, which wasimmediately settled,and did not entail the extended negotiations in respectto the effects under art. 27 of the second and third such splits,those madeon December 1, 1960, and March 1, 1966, discussed in the text.8 The "Interpretive Contract Guide" (which is attached to the contract of1969), covers all 40 articles of the contract. At the hearing, the parties agreedthat the guide covering art. 27 concerns the specific situation there dealt withand neither controls nor is a binding precedent in respect to future situations.However,insofar as a future situation may have elements in common withthose embodied in the guide, they may as the parties also agree,be referredto for whatever bearing they may have on the parties' course of practice.organization, the first one in the nearly 11 years since the400 was established, was a jolting one to the Union in viewof its massiveness (reducing the size of the 400 from about4,000 to a little under 2,500) and itssuddenness,since theUnion had had no inkling of any such thing even beingunder consideration.9 Officials of the Union testified theUnion learned of the split near Thanksgiving Day (or aboutNovember 25), when a union steward mentioned it to Mi-chael Quinlan, then the Union's executive board chairman.Quinlan (who is now the Union's president) testified he"nosed around" among some section chiefs, who confirmedit,and he then relayed this to Vondra, then the Union'spresident(supra,fn. 4). Vondra testified that he was sur-prised because he had discussed union matters with Bos-worth, the Company's "BargainingAgent"(supra,fn. 6), asrecently as November 21, who had said nothing about it.Vondra testified he then called Bosworth, who confirmedthe split had been made. Vondra said he was "highly dis-turbed" by it, and the two then arranged for a meeting ofthe parties on December 1, to discuss the matter.1°Bosworth, on the other hand, testified that the arrange-ment for the first meeting was initiated by a call he madeto the Union's office the morning of Friday, November 14,in which he informed Vondra of the split. As earlier stated,the Company deemed itself under no obligation to give suchprior notice and, as Bosworth testified(supra,fn. 6), thenotices given during these earlier mentioned splits (in thesubbranches) were a "courtesy" extended to the Unionabout the time that the Company announced them to therespective supervisory staffs.The weight of the evidence supports the testimony ofVondra.... not extend the Union even that "courtesy."Bosworth's claim that he did so is undermined by the affida-vit he filed on April 8, 1970, before a Board agent, after theUnion filed its charge. He then stated that on November 15(which at the hearing he corrected to November14, sincethe 15th was on a Saturday, a nonworking day), the Compa-ny "announced" the split (which, at the hearing, he ex-plainedmeantan "announce[ment]" in writing to thesupervisory staff). The only reference to the Union was thestatement that "union members were informed of thechange on November 15, 1969." The affidavit makes noreference to any communication to gither Vondra or anyother officials of the split."9 Bosworth(supra,fn 6)testifiedthe Companyhad long been consideringthe supervisorylevel at which to handle a continuing increase in the quantityof the work orders andthe sizeof theworkingforce ofthe 400.Though thiswas alreadyunder considerationduring thecontract negotiations in May1969, Bosworth admittedlysaidnothing about it to theUnion during thesenegotiations and, as later appears, when he was asked during the negotiationswhether the Company contemplateda change, the answer though not explicitconveyed the negative.Bosworthtestified that bySeptember 1969 the splitof the 400 was definitely in contemplationand that the final decision to makethe split was reachedabout a week before its effective date,i.e., about a weekbefore November 15, 1969,and about the time of the expiration of thelengthy "single corridor"arrangement concernedwiththe earliersplit, previ-ously described,of two assistant manager's organizations, the 420and 450.10 There werefive meetingsin all Threewere held on December 1 and 8,1969, and February 18, 1970(beforethe Union filedits charge)Two laterones were held on November19 and December3, 1970 (before the complaintissued).11On redirectexamination 2 weeks later (the hearing having been post-poned because of other commitments of various counsel), Bosworth attrib-uted thisomissionto the factthat the Board agent had not asked him whetherhe informed Vondra orother union officials of the split.Thiswas a singular WESTERN ELECTRIC, INC.347Bosworth also testified that in that same talk heclaimed he had with Vondra the morning of the 14th, heinformed him that the split was only "administrative" (i.e.,for ordering materials, scheduling operations, and makingproducts) but that its "implementation" on the employeesunder article 27 was being suspended for 3 months. Vondratestified he had not been informed of such a distinction andthat when the subsequent meetings began, although he andthe union officials knew of no instances in which any em-ployee had yet concretely felt the impact of article 27, therewas nothing in what Bosworth told him which indicatedthat the split was other than in effect for all purposes.Respondent's own minutes of that first meeting, held De-cember 1, as well as of the second one, held December 8(supra,fn. 10), show that the suspension of implementationor a "grandfathering" of the employees was a proposal bythe Company, and not something which it had already insti-tuted the same time as the split. Bosworth testified, however,as he indeed told the Union at these meetings, that theoperations split off from the 400 had a different "experiencefactor" from the operations retained in the 400, so that, evenif each manager's organization had a separate corridor ofmovement, the actual impact, or specific consequences, onthe employees would be "minimal." Indeed, by the end ofthese 3 months, i.e., on February 18, 1970, the Union couldpoint to but oneinstancein which an employee had duringthese 3 months been deprived of a promotion he wouldotherwise have gotten but for the fact that the job wasoutside his manager's organization. That lone instance in-volved R. I. Beardsley, an employee in the 400, who onFebruary 9, 1970, was bypassed on a job in the 100 in favorof an employee in the 100 over whom he had more seniorityand at least equal qualifications. The Company a few daysbefore the hearing finally sustained Beardsley's grievance,and at the hearing attributed the bypassing of Beardsleywithin those 3 months to an "inadvertence." This last isfound to be an afterthought; the proposal for a 3 months'suspension had been rejected by the Union, and the bypass-ing of Beardsley is found to have been the result of the 3months' suspension not being then regarded as in effect.12self-imputation of innocence on the part of one of Bosworth's responsibilityand knowledge in the field.His affidavit dealt with the Union's charge, whichabounds in the accusation that the Company acted"unilaterally"in makingthe split The statement in the affidavit that"union members were informed"of the split the day the Company "announced"it to the supervisors was thusintended as the Company'smaximum means of having the information ofthe split reach the Union.i2The job for which Beardsley had been bypassed on February 9, 1970,was a grade 36 crane operator's job in the 100 It went to one O'Donnell, anemployee in the 100,over whom Beardsley had more seniority and at leastequal qualifications(Beardsley having had 5 years'experience in operatinga crane and O'Donnell, so far as appears, none)Thus, under par. 12 of art27, the job would have gone to Beardsley,except that he was barred fromitunder par. 2 1(c), which requires that to be upgraded to a job at grade 35or higher,the job must be in an employee'smanager's organizationSupra,In I By February 18, 1970, the grievance on behalf of Beardsley(which hadbeen filed February 9, 1970,the day of the bypassing),had gone through fourof the five steps prescribed by the contract. These four steps were at all foursupervisory levels of the 100 from the section chief up to James Dunn, themanager of the 100.In each instance the grievance was rejected under par.2.1(c). The fifth,or final step,before Bosworth,as the Company's "Bargain-mg Agent,"reached him in writing on March 3, 1970. Later meetings of theparties, held November 19 and December3, 1970(supra,In 10), show Bos-worth to have been fully aware of that grievance and to have offered to"settle"itonly if the Union relented on three alternative deman&s laterAs appears from the meetings later discussed, the Unioninsisted that the employees be grandfathered from the ef-fects of the split under article 27 for the duration of thecontract and rejected the 3-month moratorium as proposedby Bosworth. Further, the Company, after the first 3 monthshad passed, was asserting that during the first 3 months ithadsuspended putting article 27 in force on the employeesand that it was in full effect on the employees from then on.2.The meetingsThe split in an entire manager's organization, the first,as stated, in the nearly 11 years since the 400 was estab-lished, with not a word concerning it of the kind that hadbeen given it when there had been splits in merely assistantmanager's organizations, evoked deep anxiety, which theUnion voiced at that first meeting, concerning what wasnow in store for the employees. Bosworth told the Unionthat the effects would be "minimal" because the operationstransferred from the 400 to the 100 had different "expe-rience factors" from those retained in the 400. Seeinfra,fn.17. The Union was not inclined to accept Bosworth's fore-cast on faith and inquired about what was in store for olderemployees in the event of a reduction in force (since theirbumping rights, based on jobs in which they had had priorexperience, were limited to those in their own manager'sorganizations,supra,fn. 1). Bosworth stated that article 27would be applied against them "as it reads," but repeatedthe effects would be "minimal." The Union then stated thatif the effects would indeed be minimal, there should be noobjection to the Company's grandfathering the employeesfor the duration of the contract. Bosworth rejected this un-qualifiedly. This anomaly evoked from the Union the com-ment, as appears in the Company's minutes of the firstdescribed, which includeda demand that all the employees should be grand-fathered from the effects of the split under art27 forthe duration of thecontract instead of the shorter period proposed by the Company A few daysbefore the hearing, the Companyfinally upheld Beardsley's grievance, andat the hearing attributed the bypassing of Beardsley during those first 3months to the fact that the placement list, which omitted Beardsley's name,had been issued some time before the end of these 3 months. It took theCompany the 14 months up to a few days before the hearing to conclude thatthis was an "inadvertence"despite the fact that at all four supervisory levelsthe grievance had been rejected on the ground that Beardsley was barredfrom that job under par. 2.1(c).At thehearing Respondent added that the bypassing of Beardsley hadbeen "inadvertent"for the additional or alternative reason that Dunn, themanager of the 100, had thought Beardsley's seniority over O'Donnell tohave been overcomeby thefact that Beardsley was not as qualified for thejob regardless of Beardsley's 5 years' experience and O'Donnell's apparentabsence of any experience as a crane operator Dunn, in his memorandumon February 18, 1970,rejecting Beardsley's grievance,stated"the job vacan-cy was filled with the qualified employee[i.e.,O'Donnell]in accordance withparagraph 2 1(c)."(Emphasis supplied)In his testimony,Dunn, after admit-ting vagueness of recollectionstated that by theuse of the word "the" hemeant he had regarded O'Donnell "much more qualified" than Beardsley atthat job,and that he had compared the two men But if that had been so thenBeardsley would have been "under consideration"with O'Donnell for thatjob within themeaning ofpar. 12 andthe rejection of the grievance wouldhave had to be on the ground that he was not as qualified as O'Donnell withinthe meaning of pars.1.2 and 13 Yet he rejected the grievance on the groundthat he was barred from that job under par. 2 1(c).When the grievance was finally sustained,at the fifth step,the Companyoffered Beardsley the job in the 100 on which he had been bypassed Beards-ley now declined it because he had interveningly been advanced to a grade36 job in his own 400 (for which he was qualified) that paid more than theone in the 100 (The job in the 100 was"daytime."The one in the 400 was"incentive ") 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeeting(suprafn. 10), that the Company "has somethingup its sleeve." Bosworth denied this and stated that theCompany was not likely soon again to split up a manager'sorganization,but if it did it would "come up with somearrangement." The Union stressed that even assuming theultimate accuracy of Bosworth's forecast concerning theactual effects of this split on the employees, if the Unionwere now to acquiesce in a shorter grandfathering than theduration of the contract, it would, as the Company's min-utes of the meeting of December 8, 1969, quote the Union,be "bargaining away what we have already gotten." Bos-worth replied the Company did not "see it that way."Pursuing the same thought, the Union, as quoted in theCompany's minutes of the meeting of February 18, 1970,stated that whatever the actual outcome on the employeesofthissplit, if it were now to agree to grandfathering of theemployees only for a period short of the duration of thecontract, it would "set a precedent [which] could be used asa tool to split the group up into many more pieces." TheUnion observed that the "[m]atter boils down to [the] inter-pretation of the contract. Manager was [a] convenient de-scription of either Cable or Crossbar shop in general."Bosworth replied, as the Company's minutes quote him(February 18, 1970):We interpret it literally. A Manager is a Manager. Weall know what a manager is. The contract is clear.However, the Union at this point reminded Bosworththat, at the negotiations of the 1969 contract in May, he hadin answer to a question put to him by Violet Rogers, amember of the negotiating committee, conveyed that theCompany did not contemplate a change. The Company'sminutes quote Bosworth's response to this to be:I was aware of this being considered-I don't think thisquestionwas really asked.Quinlan, now the Union's president, who had been amember of the negotiating committee during the 1969 con-tract negotiations, testified Rogers did ask this of Bosworthand that his answer, though not explicit, clearly conveyedthe negative. That point came up again at the meeting of theparties 9 months later after the Union filed the charge in thisproceeding. On November 19, 1970, the Union again putthe question to Bosworth concerning whether he had not atthe 1969 negotiations said the Company contemplated nochange. His reply this time, as quoted in Respondent's ownminutes, was that in the negotiations he said, "I wasnotaware at that time of such a move." (Emphasis supplied.)This implied, contrary to what he told the Union on Feb-ruary 18, 1970, that that question had been put to himduring these negotiations. And his admission that duringthese negotiations he told the Union he was not "aware" ofany such move confirms Quinlan's testimony that Bosworthconveyed a negative answer during the contract negotia-tions concerningwhether the Company contemplated achange. The Union at this meeting of November 19, 1970,accordingly claimed that had the term "manager" intendedto be "literally" interpreted it would not have agreed to thecontract as it reads.'The interchange in this later meeting13 In the Company's minutes of the meeting of November19, 1970,appearsthe followingcolloquybetween union representativesand J 0.Bosworth.OE[Eby,who had succeeded Vondra as president]:For the record:We bargained the contract in good faith on the basis of I manager injust quoted(supra,fn. 13) followed the line of the discus-sions at themeetingswhich preceded the Union's filing ofthe charge(supra,fn. 10). The Union's insistence on agrandfathering of the employees for the duration of thecontract was based on its view that the employees' job mo-bility had been stabilized as of the time the 1969 contractwas made, where the only manager'sorganizations hadbeen the 200 and the 400. At all events, in view ofBosworth's certainty that the actualconsequences on theemployees would be minimal, the Union continued to pressBosworth concerning why the grandfathering,or "1-manag-er concept" was not extended to the end of the contract,when they could then take up an issue which had not beenraised during the 1969 negotiations. The Union comparedthis with the accommodation the Company had made in the420-450 situation, involving two assistantmanager's organi-zations,where after the split, it maintained a single corridorof movement of the twoassistant manager's organizationscombined, during the years it took to have thematter ironedout. Bosworth's reply, as he is quotedin Respondent's min-utes of the meeting of December 8, 1969, was, "We had togive up a lot to get the 420-450 straightened out," and then,when asked, "You don't wantit an issue in bargaining," hereplied, "Yes.Want it settled before bargaining whichmeans now."The groundwork for the futility of the meetings wasthus already laid that early. Though the Company was will-ing to extend the moratorium on article 27 beyond the 3months it had proposed, it resisted extending it to the dura-tion of the contract because of the leverage it might give theUnion in negotiations for the succeeding contract.14 TheUnion made three proposals: (1) that the employees begrandfathered for the duration of the contract; (2) or thatthey be grandfathered while article 27 is "reopened" fordiscussion of the effects of the split (in the manner of the"reopening" that occurred when there had been the 420-450split) or (3) or that the matter go to arbitration. (The perti-nent portion of the arbitration provision, article 10, is quot-edinfra,fn.1 8). Bosworth rejected all three proposals duringthe three meetings preceding the Union's charge.15the X-bar building.JOB: That's not soOE- For many yearsbefore 1966you movedbetween 2 assistantmanagersas if theywere one.JOB. But whenwe signed thecontractwe all agreed as to what"Manager'sOrganization"meant.TH[Tom Hickman,IBEW International Representative] - If that weretrue,we'd have hadthismeeting during the last bargaining sessioninstead.OE: I agreewith Tom, we'd not haveagreed if we had known whatyou have in mind14At thehearing, Bosworth,in explanation of his statement that he "[did]not want it an issue in bargaining," testified(tr. 313):I indicated to the union,that I was unwilling to grandfather the peopleto the end of thecontractbecause when you setup a precedent and yougo into contract bargaining the practice that exists at contract bargain-ing puts anentirelydifferentlight on howI get backed into a situationwhich makesitdifficultto rearrange15The Company's minutes ofthe meetingof February 18, 1970, show thefollowing colloquy between Vondra and Bosworth afterthe reference to theanswer Bosworthhad givenCommitteewoman Rogers during the 1969 con-tract:FRV-We want this to be held up-so we can negotiate this into thecontractJOB-I think we havealreadynegotiated this into the contract. Will-ing tohave "grandfather" for a period. WESTERN ELECTRIC, INC.349Bosworth also rejected these three alternatives at thetwo later meetings held after the charge. (They were held inresponse to the urgings of counsel to their respective clientsthat they try to reach a solution.) The two meetings arecovered in this instance by minutes of the Union as well asthe Company. The minutes of both parties show their orig-inal positions had not changed. By then the Union's com-plaints over the effects of the split went somewhat beyondBeardsley's case previously described (and which was thenstill pending.) Seesupra,fn. 12. They concerned occurrencesafter the expiration of the first 3 months following the split.The Union complained that about 10 employees in the 100had been promoted from grade 34 jobs to "selector" fobs atgrade 35, while there were hundreds of employees in the400, at grade 34, who had more seniority than the 10 up-graded employees in the 100. Except for two employees (inaddition to Beardsley's case) there was no specific indica-tion that these hundreds of employees at grade 34 in the 400had at least equal qualification for the higher graded jobsto which the employees in the 100 had been promoted (as,for example, the way in which Beardsley,suprafn. 12, hadboth more seniority than and was atleast asqualified forthe higher graded job as the employee in the 100 in favorof whom he had been bypassed). Bosworth, as he is quotedin the Company'sminutes, stated, "This number is small inproportion to the total number of people involved overall,"towhich one union representative replied, "One is toomany," the point being as further stated by another unionrepresentative, "[we] don't feel we have the right to bargainaway the 'right' of our people in this matter." Bosworthstated, "we have offered an understanding on these peoplebut it was refused by the Union." The Union regarded theoffer as inadequate because it did not take care of employ-ees who might feel the impact of article 27 during the re-mainingperiod of the contract. This was pointed up in thefollowing colloquy as appears in the Company's minutes ofthe meeting of November 19, 1970:WC: What if we have 4 more Manager Splits? Whatwill you do then?JOB: I've told Tom [Hickman, the InternationalRepresentative] we'd follow the same route again.WC: You'd implement the program if we couldn'tagree anyway.JOB: That's so.WC: We can't accept this type of unilateral move.This is how matters remained before the complaintissued. The fifth and final meeting held December 3, 1970,shows Bosworth summing up, with union acquiescense, theUnion's three-point proposal thus:(1) Continue under 1 manager to the end of the con-tract.(2) Re-open contract, or(3) Submit to arbitration.FRV-For the duration of the present contract?JOB-NO!' DEFINITELY NOT!! Thisisnot new to the I.B.E.W.although maybe not at Omaha.FRV-We willcontest this if we can't agree.We want only a "reason-able" time.JOB-We think 3 months is reasonableand that periodisalreadypast.FRV-We'll let NLRB decide.Bosworth, after a caucus of the Company's negotiators,stated, "We find your offer unacceptable," and in its placeoffered to "move under the one manager concept to the endof this year [to January 1, 1971]." This was a mere 4 monthsbefore the end of the contract and 2 before the start ofnegotiations for the succeeding contract. The Union foundthis unacceptable, first because interveningly some employ-ees might still be victimized under article27 bythe presentsplit, and because of the previously mentioned fear of the"precedent" under which the Company could during the lifeof an existing contract, split that 400 manager's organiza-tion still further and correspondingly narrow the employees'corridors of movement to the shrunken dimensions of eachsplinter thus newly created by the split. The Company, onthe other hand, saw in the Union's demand for a grandfa-thering of the employees for the duration of the contract aleverage the Union might have in negotiating a change inarticle 27 that would lessen its power under the "literal"language of article 27 as it existed, and instead wanted itsown leverage to perpetuate that power. (See Bosworth'spreviously quoted testimony,suprafn. 14, in explanation ofhis "don't want it an issue in bargaining" statement to theUnion as quoted in the Company's minutes of the meetingof December 8, 1969.)4. Status as of the time of the hearingIn addition to the upgradings of about 10 employees inthe 100 who are junior to those in the 400, as mentioned bythe Union in the last two meetings of the parties, the Union,on the last day of the hearing, put into evidence theCompany's very recent notifications of a surplusing of some10 employees in the 400, who had more seniority than acorresponding number of employees in the 100.6 Unioncounsel's suggestion that the split had to that extent reducedthe number of jobs the surplused employees in the 400 couldhave turned to for bumping purposes in the 100 was resistedby Bosworth because there was no indication of what thoseother jobs in the 100 were, and whether, apart from seniori-ty, the surplused employees met the additional requirement,in respect to bumping, of being qualified by prior expe-rience to fill those jobs in the 100.Supra,fn. 1, art.27, par.3.11(b).1716Thenotifications were given theUnion underarticle34 of thecontract,whichrequiresthe Companyto give advance notificationto the Union ofvarieties of personnel action.Amongthem are"[l]ay offsdue to lack of work"and "[n]ew andrehired employees" (It is on that basis that the Union wasable to comparethe seniorityof the 10 surplused employees in the 400 andof employeesin the 100over whom thesesurplusedemployeeshad seniority.On that basis also the Union knowsof the upgradingof employees. Thepertinentitem there is "[t]ransfersinvolvingchanges of an employee status.")17Bosworth explainedthat theoperations retained in the 400 were thoseof wiremen,cable formers, and testers of apparatus,while those transferredto the 100 consisted of punch press, drill press, and screw machine operationsand also operationsin a subbranch termed "Merchandise and Service." Hetestified the operations in both organizations had differinglines of expe-rience.However, he admitted that there was some overlapping between thework of the two organizations He testified these overlappings involved"muscular kindof work"such as "materialhandhngjobs" (whichconcernedless than 1 percentof the total work force),and work of packers and stock-keepers,which could involve twoor three occupations comprised of some 30or 40 persons(tr. 391)Withone exception,the surplused employees in the400 are all "wiremen"at grade32 (thelowest of grades)who had beenemployed during1970 (afterthe split) but who,when surplused, had therequisite minimum seniority over persons in the 100 Thoughthe work ofContinued 350DECISIONSOF NATIONALLABOR RELATIONS BOARDD. Analysisand Conclusion1.The Company's belated proposalfor arbitrationAlthough during the meetings of the parties, Respon-dent had rebuffed the Union's overtures for arbitration,now it is the Company that embraces it and the Union thatopposes it.18 The issue the Company proposes is whether,when it has split up a manager's organization, the Companyisnevertheless obligated by the contract to continue theemployees under the single corridor of movement, de-scribed in article 27, as it had existed before the split, orwhether the split, when made, creates aseparate corridor ofmovement for each separate manager's organization, withthe Company having the option to decide whether and forhow long to suspend its implementation on the employeesunder article 27. That issue has a familiar ring. It soundsmuch like the one the Union had been proposing during themeetings, and the Company was rejecting. Toward the closeof the hearing, Company counsel proposed this issue forarbitration as the basis for disposing of the controversy.Union counsel opposed it first because it does not take careof the Company's alleged violation of Section 8(a)(5) in nothaving given the Union prior notice of its action and alsobecause the issue the Company proposes is excluded fromarbitration under Article 10 as one "related . . . to theexercise of any of the Company's rights of management."Supra,In. 18. Vondra and Quinlan of the Union crediblytestified that it was on that very ground of nonarbitrabilitythat Bosworth, at the meetings, had rejected the Union'soverture for arbitration. The Company, in its brief, howev-er, explains that at the meetings the Union's proposal didnot specify the issue to be arbitrated as required by article10(Id.at par. 5), and so it was uncertain whether the Unionwas then challenging the Company's right to make the splitbut only its effects, but that at the hearing the Union havingnow made it plain that it did not challenge the Company'sright to make the split but only its effects on the employeesunder article 27, it is now an eminently arbitrable issue forsubmission to the arbitrator.What the Company claims the Union made plain at thehearing is not that plain to the General Counsel, for hedisputes the Company's right to have split up the 400manager's organization without previous notice to or con-sultationwith, the Union. Neither is it that plain to thewiremen is different from work in the 100,Harlan(Whitey) Clark, vicepresident and the main grievance representativeof the Union,testified thaton the basis of his7 years'experience in grievance handling,he could statethathad there not been the split, these surplused wiremen in the400 couldhave bumped such employeeson jobsnow in the 100,as press operators,material handlers, assembly operators,and "whathave you " There was nospecification of which employees in the 100could have been bumped by thesurplused employees in the 400, and how undertheir workas "wiremen" theywould have acquired the requisite experienceto qualify them for other jobsin the 100 to entitle them to displace employeesjuniorto them.^sARTICLE 10: ARBITRATION1.Any disputearising between theUnion and the Company with respectto the arbitrationof any provisionsof this Agreementor the perfor-manceof any obligationhereunder,except wherethe subjectmatter ofthe dispute is excluded fromArbitration by other provision of thisAgreement,or is relatedin anymanner to the exerciseof any of theCompany'srights of managementmay bereferred[to arbitration onexhaustion of the grievanceprocedure under Article 91.Union's counsel, who too sees the Company'sunilateralaction in malting the split as a precommitment which pre-vented the parties reachinga "meaningful agreement" at themeetingsheld subsequent to the split.2Ihave treated the facts rather extensively, acknowl-edgedly because the Company's conduct so closely skirtsthe edges of the good-faith requirement as to invite an effortto seek what could be done about it under the Act. Theobservation above is made after making full allowance forthe fact that the split of the 400 was economicallymotivat-ed, and that the operations it transferred out of the 400 tothe newly formed 100 were calculated to make the applica-tion of article 27 upon the employees "minimal" in theirpractical consequences even if their eligibility for jobs wasnow confined to the reduced dimensions of the twomanager's organizations resulting from the split.Granting all this, the Company hardly distinguisheditself in themanner inwhich it dealt with the Union con-cerning the power of the Company envisages for itself undera combination of article 2, its "management rights" clause(supra,fn. 2), and article 27, the Movement of Personnelclause. It is a rather awesome one, for the employee'sgrowth, stagnation, or survival hinges on the occupationalworld the Company delimits for the employees by themanager's organizations it chooses to make. In apparentrecognition of such a power when "literally" applied, theCompany had in the past softened its impact in variousways. After the first and only prior split in a manager'sorganization nearly 11 years earlier (which occurred duringthe first contract when it emerged from its "pilot" stage), itgave the Union "prior" notice of splits in a mere assistantmanager's organization at least to the extent of the "courte-sy" preceding the effective date, and when after these splitswere made and the Union raised objections, the Company,as exemplified by the splits, involving the 420-450 assistantmanager's organization, suspended their implementationunder article 27 for the years that these objections wereunder consideration.In contrast, when the Company split upan entiremanager's organization, the first, as stated, in the nearly 11years before the only preceding one, it gave it no priornotice and left the Union to learn about it through thegrapevine. It made the split only 6 months after the execu-tion of the 1969 contract, during the negotiations for whichBosworth told them that no change was "contemplated,"even though, as he later admitted to the Union at the meet-ing on February 18, 1970, and to us at the hearing, he wasat that time "aware of this [the split in the 400 organization]being considered." Further, in contrast with the kind ofaccommodation it had made when there had been the splitinvolving the 420-450assistantmanager'sorganizations,this time it refused to give the employees the single corridorof movement to the end of the 1969 contract, despite theircomplaint that but for the assurance given them at the nego-tiations in May 1969, they would have resisted signing thecontract with article 27 in the "literal" manner he was nowadvancing, and even though,sinceBosworth was sure theactual consequences of article 27 on the employees' were"minimal," the grandfathering of the employees for the du-ration of the contract would not have impaired the WESTERN ELECTRIC, INC.351Company's economic purpose in making the split; namely,to insure the efficiency of its supervisory operations.3However, though equitable consideration are indeedrelevant in many of these matters, pitted against them herefor purpose of determining whether the Act has been viola-ted is the hard fact of the contract the parties signed. Thusthis case involves the balance or "accommodation," re-ferred to by the Board in its decision inCollyer Insulated,19"between on the one hand, the statutory policy favoring thefullest use of collective bargaining and the arbitral process,and on the other, the statutory policy reflected by Congress'grant to the Board of exclusive jurisdiction to prevent unfairlabor practices."While, as there stated, the Board, inevolving its policy concerning when to defer to the arbitralprocess, has generally struck the balance at the stage wherethere has been an actual award, 20 "[i]n thosecasesin whichno award had issued, the Board's guidelines have been lessclear."Whatever the prior fluctuations of emphasis con-cerning where the balance is to be struck when there hasbeen no arbitration award, the Board inCollyer Insulatedhas pronounced the policy now applicable when the partieshave a contract containing a grievance-arbitration proce-dure. It is now striking the balance in the manner articulatedin Jos. Schhtz Brewing Company,175 NLRB No. 23. whereitwas stated that[W]here ... the contract clearly provides for grievanceand arbitration machinery, where the unilateral actiontaken is not designed to undermine the Union, and isnot patently erroneous but rather is based on a substan-tial claim of contractual privilege and it appears thatthe arbitral interpretation of the contract will resolveboth the unfair labor practice issue and the contractinterpretationissue in amanner compatible with thepurposes of the Act, then the Board should defer to thearbitration clause conceived by the parties.As inSchlitzandCollyer Insulated,the dispute herewould be "well suited to resolution by arbitration," exceptthat instead of a comprehensive arbitration clause as inSchlitzandCollyer Insulatedthe arbitration clause hereexcludes from its scope "subject matter [which'is] related inany manner to the exercise of any of the Company's rightsof management." The Company justifies its immunity froman obligation to give the Union prior notification or anopportunity to discuss the split of the 400 manager's organi-zation on the ground that it is a "management right" underarticle2 (supra,In. 2). Since this is not encompassed by thearbitartion clause, it would normally be a matter for us todetermine. Cf.Zenith Radio Corp.,177 NLRB No. 30. Wewould then weigh two opposing positions. On the one hand,there is the Company's position that a split in a manager'sorganization, being a change in supervisory structure, is anexercise of a management prerogative, here butressed by themanagement right clause in the contract, which an employ-er isfree to resort to without a requirement to notify or19CollyerInsulatedWire,192 NLRB No. 150.20 Subject,however, to the requirementthat theproceduresbe "fair andthe results not repugnantto the Act," citingSpielberg Mfg Co,112 NLRB1080, 1082.See alsoPrecisionFittings, Inc.,141 NLRB 1034discuss it with the Union 21 On the other hand, the positionof the General Counsel and the Union is that a manager'sorganization prescribes the limits of the employee's occupa-tional world and that a split in it narrows its scope for theemployee and accordingly changes the employees' condi-tions of employment, and thus the Company is requiredunder the Act to give the Union prior notice or opportunityto discuss it. In the past, the Company gave the Union thatprior opportunity in the form of at least a notification or"courtesy" before the effective date of these splits. The factthat the Union made no protest against these splits prior totheir being instituted was not, as the Company's claim itwas, a waiver by the Union of its right to be given that priornotice 22 In that connection the General Counsel and theUnion bear down heavily on the doctrine inFibreboard 23involving the partially analogous conduct of an employer insubcontracting work. There it was held that:[C]ontracting out work"albeit for economicreasons,isa matter within the statutory phrase `other conditionsof employment' and is a mandatory subject of collec-tive bargaining within the meaning of Section 8(a)(5) ofthe Act." [Emphasis supplied.]However,the Company points to a series of cases whichqualify theFibreboarddoctrine. These are to the effect thatan employer may, without violating its bargaining obliga-tion of the Act, subcontract its operations without previous-ly notifying the union,assumingcertain other factors,including also the fact that the subcontracting has not hadan actual "significant impact on unit employees' job inter-ests" as distinguished from their potential ones24 In theGeneral Counsel's and Union's briefs, I find no mention ofthese cases, or so far asI can see,no efforts to distinguishthem on the basis above mentioned.25This matter aside, a failure to give prior notice is not21Citing, amongother cases,Cessna Aircraft Co,172 NLRB No 86,Providence Journal Co,180 NLRB No 103,KONO-TV-MissionTelevisionCorp.,163 NLRB 10052A right under the Act is not deemed waived unless clearly and unequivo-cally expressed.The Timken Roller Bearing Co,136 NLRB 15, enfd 325 F.2d746 (C.A.6)A union's unsuccessful prior efforts to include in the contracta statement of its statutory right to bargain about a change in workingconditions is not evidence of a waiver to advance notice to bargain aboutsuch a changeCloverleaf Div of Adams Dairy Co,147 NLRB 1410, 1413,citingTimken, supra.See alsoT T.P Corp.,190 NLRB No. 48.23Fibreboard Paper Products, Inc v N L R B,379 U S. 203.24WestinghouseElectric Corp. (MansfieldPlant),150 NLRB 1574;appliedin Allied Chemical Corp,151 NLRB 718, affdsubnom District50 UMWv.N L R B,358 F 2d 778 (C A.4), American Oil Co,151 NLRB 421,Shell OilCo,149 NLRB 305 Cf. CitiesService Oil Co,158 NLRB 1204.25The General Counsel does citeT T P Corp, supra,fn. 22, which I haveincluded under the general proposition that a waiver of a right under the Actmust be clearly and unequivocally expressed before being considered such.There the employer unilaterally terminated its contributions to a retirementplan which the employer had voluntarily instituted 5 years earlier.It was heldthat the employee's silence about it when it was instituted did not constitutea waiver of the right to bargain about later changes in it The GeneralCounsel attaches to that case still another significance. It relies on the factthat a change in a retirement plan is a change in conditions of employmenteven though the change does not immediately deprive employees of its bene-fits andthat the employees'later entitlementto thesebenefits involves futurecontingencies.By parity of reasoning the General Counsel claims that thefact that a split in a Manager's organization does not immediately visit itsimpact on the employees and hinges upon future events,does not mean thatemployees' terms of employment have not thereby been changed by a splitin a Manager's organizationWithout laboring the matter,the two are notquite analogous. TheT T P Corpcase does not deal with theFibreboarddoctrine or with the cases that qualify it 352DECISIONSOF NATIONALLABOR RELATIONS BOARDnecessarily fatal if the Union is otherwise given the opportu-nity to discuss a change before its implementation. Cf.Hart-mann Luggage Co.,145 NLRB 1572;Holiday Inn Central,181 NLRB No. 16 (TXD). The Company points to the factthat when the parties met on December 1 and again onDecember 8, 1969, no employee had felt the impact of thesplit, and that by proposing a 3-month suspension of imple-mentationof the splitand meetingwith the Union it gaveit full opportunity to discuss both its action in making it andthe length of time in which the employees should be "grand-fathered" from the effects of the split under article 27 beforetaking effect. As it turned out, the effects of the split were"minimal," as indeed Tom Hickman, the IBEW Interna-tional representative, stated at the meetings on February 18,1970, and again on November 19, 1970. The thrust of theseprolonged discussions was basically whether, as the Unionclaimed, the employees should have a single corridor ofmovement for the duration of the contract on the groundthat the execution of the contract fixed their corridor ofmovement as of the time of the execution of the contract,or as the Company contended, whether the split in the 400manager's organization created two separate corridors ofmovement, the decision resting with the Company concern-ing how long if at all to continue the employees under asingle corridor of movement. Although at the hearing, theUnion's witnesses at first vacillated between whether theywere challengingthe Company's right to make the split, theyultimately agreed, as did also union counsel at the hearing,that the nub of the dispute was whether the employeesshould be "grandfathered" from the "literal" language ofarticle 27 for the duration of the contract. The fact that theUnion does not now challenge the Company's action ofhaving split the manager's organization is again not to beconstrued as a waiver of its right in the future to challengea split in a manager's organization which is shown to affectemployees' jobs. All that is meant here is that on the factsof this case, the parties' dispute turned on whether regard-less of the split here made, the Company should have never-theless continued the employees under a single corridor ofmovement for the duration of the contract or whether it hadthe option to decide upon the extent, if at all, tto which theemployees wereto be grandfathered from the effects of arti-cle 27 in consequence of the split. Since the Company nowacquiesces in what the Union had itself originally urged andsince the basic point of the discussion was a dispute over theinterpretation of article 27 as expressed by these two oppos-ing positions, it would seem fair to say that an arbitraldecision concerning these opposing positions should termi-nate this particular controversy in the manner indicated inCollyer Insulating.In that respect, we note the followingadditional observation by theBoardin theCollyercase that:[T]he courts have long recognized that an industrialrelation dispute may involve conduct which, at leastarguably,may contravene both the collective agree-ment and our statute. Where the parties have contrac-tually committed themselves to mutually agreeableprocedures for resolving their disputes during the peri-od of the contract, we are of the view that those proce-dures should be afforded full opportunity to function.If the arbitration award should favor the Union, thenitwould be entitled to full redress on behalf of the few em-ployees who specifically felt the impact of the split in thatthey would have gotten (as had Beardsley) jobs to whichthey would have been entitled but for the split. It may wellbe that the Union feels it does not have sufficient informa-tion on which to determine what grievances to advance inconsequence of the split, and whether to press them to arbi-tration. The Company points to article 34 of the contractunder which the Union is entitled to information relevantto these matters. During the hearing companycounsel stat-ed it provided the Union with all relevant information itsought, including, for example, the information concerningthe work experience and qualifications of the hundreds ofemployees in the 400 at grade 34 that had more senioritythan the 10 employees in the 100 who had been promotedto grade 35 "selector" positions. Union counsel stated it didnot have "all" such information, but did not specify whatitems weremissing.Until it does, weare inno position toapply the doctrine inN.L.R.B. v. Acme Industrial Products,385 U.S. 432, which requires the employer to supply theunion with information needed to enable it to perform itsrepresentative function of deciding whichgrievances topress or to pursue to arbitration. When and as the Uniondetermines which relevant information the Company is re-fusing to supply to it, the matter can be considered in con-nection with the retention of jurisdiction comparable to theone reserved in the remedy in theCollyer Insulatedcase.CONCLUSION OF LAWAccordingly, on the basis of all of the foregoing and theentire record, I conclude that it would effectuate the policiesof the Act if, "without prejudice to any party and withoutdeciding the merits of this controversy," the parties arerelegated to the grievance-arbitration procedures of thecontract.REMEDYApplying the language inCollyer Insulated-[J]urisdiction is [hereby retained] over this dispute sole-ly for the purpose of entertaining an appropriate andtimely motion for further consideration upon a propershowing that either (a) the dispute has not, withreason-able promptness after theissuanceof thisdecision,either been resolved by amicablesettlement in thegrievance procedure or submitted promptly to arbitra-tion or (b) the grievance or arbitration procedures havenot been fair and regular or have reached a result whichis repugnant to the Act.In specific amplification of item (a), the retention ofjurisdiction includes the right of the General Counsel or theUnion to make an appropriate and timely motion to requirethe Company to supply such additional information, re-quested by the Union and refused by the Company, whichthe Union needs in order to perform its representative func-tion within the principle of theAcme Industrialcase, ofdetermining which grievances to advance or to pursue toarbitration.On the basis of the entire record, I accordingly issue thefollowing recommended: WESTERN ELECTRIC, INC.353ORDERThat the complaint herein is dismissed;provided, how-ever that:Jurisdiction of the proceeding is hereby retained for thepurposes stated in the Remedy.APPENDIX AARTICLE 27-MOVEMENT OF PERSONNEL1.General1.2 TERM OF EMPLOYMENTshall be given mostweight in the selection of an employee to fill a vacancywhen two or more employees under consideration pos-sess substantially the same qualifications needed forsuch vacancy.1.3Qualifications as used in this Article shall be de-termined by the Company based on the employee'sexperience,demonstrated productive efficiency,skill orability and conduct on the job.1.4 If the Union objects to any move made in accord-ance with the provisions of this Article within ten (10)days after the effective date of such move,the mattermay be processed in accordancewith ARTICLE 9,GRIEVANCE PROCEDURE, and ARTICLE 10,ARBITRATION, provided that in any such case theauthority of the Arbitrator shall be limited to a deter-mination as to whetherthe Company's judgment hasbeen unreasonably exercised.2.Filling Job Vacancies2.1When a vacancy occurs, employees of the Companywho have qualifications for the vacancy will be consid-ered in successive steps in the following order until thevacancy is filled:ssss(c)Graded employees in successively lower gradesfrom within(1) the Assistant Manager's organizationhaving the vacancy for vacancies in grade 34 and low-er, or(2) the Manager's organization having the vacan-cy for vacancies in grade 35 and higher or in theJOURNEYMAN TRADES OCCUPATIONS orJOURNEYMENfrom within the Manager's organiza-tion having the vacancy.2.2 Employees may also be considered as candidatesfor lateraltransfer or upgradingto a vacancy in theorder of their TERM OF EMPLOYMENT providedtheirsupervisors have recommended them for consid-eration beyond that provided by the provisionsof Para-graph 2.1(c) above. The Companyagrees that in orderto afford opportunitiesfor advancement to longerservice employees where suchopportunities are notavailable under the application of theprovisions ofParagraph 2.1(c) above, every effortwill be made toapply uniformly this recommendation procedure.3.Effect of Lack of Work3.1When lackofwork necessitates decreasing theworking force,employees shall be selected as surplus inthe inverse order of their TERM OF EMPLOYMENTfrom the occupation; grade, if applicable; and Depart-ment Chief'sorganization affected;except that theCompany may exempt from such selection certain em-ployees on the basis that their skill,training or expe-rience is necessary for the efficient operation of thebusiness.An employee selected as surplus or an em-ployee who becomes surplus by displacement shall beconsidered for placement in the order of the followingsuccessive steps:3.11Graded Employeesssss0(b)Displace in his same grade in his ownManager's organization another employee who has theshortest TERM OF EMPLOYMENT, provided thesurplus employee is considered by reason of his previ-ous experience to be able to perform the assignmentefficiently within a limited training period of two (2)weeks, and further, provided the surplus employee hasat least three (3) months more TERM OF EMPLOY-MENT than the employee to be displaced. If the em-ployee is not thus placed, then(c) In the next lower grade in accordance with (a)and then(b) above and in the same manner in succes-sively lower grades.(d) A surplusemployee who cannot be placed asprovided in Paragraphs 3.1 (a), (b) or(c) above, shallbe considered outside his Manager's organization fordisplacement on a job, first in the same grade andfailing that in successively lower grades,which he hasperformed satisfactorily,provided the surplus employ-ee has at least three(3) months more TERM OF EM-PLOYMENT than the employees to be displaced.